Filed 12/23/20 P. v. Saldana CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                B302338

           Plaintiff and Respondent,                                       (Los Angeles County
                                                                           Super. Ct. No. LA038882)
           v.

RUDY SALDANA,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Shellie Samuels, Judge. Dismissed.
     John Steinberg, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       In December 2002, a jury convicted appellant Rudy
Saldana on one count of first degree murder and five counts
of premeditated attempted murder, and also found that a
principal personally and intentionally discharged a firearm
during the commission of the crime, which proximately
caused great bodily injury to several of the victims. In July
2003, the trial court sentenced appellant to fifty years to life
on the first degree murder count, and ran the sentences for
the five counts of attempted murder concurrently.
       In March 2019, appellant filed a petition for relief
under Penal Code section 1170.95, which provides that
persons convicted of murder under theories of felony murder
or the natural and probable consequences doctrine, and who
could no longer be convicted of murder following the
enactment of Senate Bill No. 1437, may petition the
sentencing court to vacate the conviction and resentence on
any remaining counts. (Stats. 2018, ch. 1015, § 1, subd. (f).)
The People opposed the petition, and appellant elected not to
file a reply. The court denied appellant’s petition on two
independent grounds: (1) Penal Code section 1170.95 is
unconstitutional; and (2) appellant was ineligible for relief
under the section because he was not prosecuted under a
theory of felony murder or the natural and probable
consequences doctrine. Appellant timely appealed.
       Appellant’s appointed counsel filed a brief raising no
issues and invoking People v. Serrano (2012) 211
Cal.App.4th 496 (Serrano). Under Serrano, when appointed
counsel raises no issue in an appeal from a post-judgment




                               2
proceeding following a first appeal as of right, an appellate
court need not independently review the record. (Id. at 498.)
We directed counsel to send the record and a copy of the brief
to appellant, and notified appellant of his right to respond
within 30 days. We have received no response. Because
neither appellant nor his counsel has raised any claims of
error, we dismiss the appeal as abandoned. (See ibid.)




                              3
                      DISPOSITION
     The appeal is dismissed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                         4